Title: To James Madison from Thomas Williamson, 15 April 1816
From: Williamson, Thomas
To: Madison, James


                    
                        
                            
                                Sir
                            
                            Paris, April 15th. 1816
                        
                        The very polite attention of Mr Jackson, Your Envoy at this Court, and the highly liberal manner wherein he has been pleased to afford me information, relative to a variety of matters interesting to those purposing to settle in the United States, induce me to take advantage of his kind offer to transmit this address.
                        I was intended for the Engineer Branch of the Army, but prefer’d the Infantry. After more than twenty Years of Service in India, I retired on the Halfpay of Captain, and for the last Sixteen Years have principally turned my attention to objects of national Utility.
                        The boasted Congreve Rocket was first proposed by me to the Board of Ordnance in January 1807. Their Committee of General & Field Officers at Woolwich, among whom the late Lieutt. General Congreve had a Seat, rejected my proposal, merely under “the probability that it would not succeed.” In September 1808 Colonel Congreve, Son of the General, was sent with his Rockets to Copenhagen, where their effect induced to a capitulation. I applied to Colonel Neville, Secretary to the Board, for information respecting the priority of Suggestion, but received an Answer couched in the most evasive, and even insolent, terms!
                        Since that period, I have had opportun[i]ties of becoming fully acquainted with both the English and the French Systems of Rockets, and can safely aver that my own, recently improved, surpass them in all respects.
                        I likewise proposed to the Board of Ordnance two new species of Ammu[n]ition. One of them was condemn’d; it was pronounced to be “inadmissible”; the other was subjected to the examination of a Committee, before whom I exhibited its effects, which were so very striking, that, on the first discharge, an old General could not help exclaiming—“Dn. me, but I wish that were in Boney’s Guts.” Nevertheless, altho the Committee insisted on my delivering to them my whole stock of prepared ammunition, and my apparatus for its construction, as being necessary to enable their

deciding regarding its merits, they reported, that it was “on a principle such as they could not recommend for adoption in the British Service.”
                        We cannot but wonder at such humane objections on the part of a power whose Admirals, “sink, burn, and destroy, as per Margin,” and whose Code of Instructions for the young gentlemen entering the Artillery Branch contains every possible recipé for the construction of Shot, Shells, Grenades, Rockets, Carcases, mines, petards, fire ships, and, in short, whatever can produce the most destructive and sanguinary effects.
                        The idea of securing harbours, &ca, from those heavy swells, rolling in from the Sea, was originally offer’d by me in a Letter addressed, some time in 1800, to Lord Despencer, then at the head of the Admiralty. Finding that no attention was paid to my several Letters, I gave up the pursuit in disgust. About four years ago I saw, by chance, a printed Copy of correspondence that passed in 1802 / 3, between his Lordship & General Bentham, now employed in the construction of Break-Waters at Plymouth, but which, it is said, will not succeed. My system was never revealed, and I err much if it be not as infallible as it is cheap, & easy of execution.
                        At the same time I had stated, that means had occur’d to me of enabling a dismasted Vessel to escape from her opponent; (supposed to be also in bad plight); or even, under common circumstances, to act with great advantage. Of this I presume they could make nothing; for I explained nothing. Professional Pride, doubtless, caused them to refrain from taking Lessons of a Landsman, and bound them to silence on this subject; which also remains in my own keeping.
                        The experience of former times caused me to resolve, that a plan of the greatest importance, namely, “for destroying Vessels in Rivers, Harbours, &ca, and even in open Seas; and for preventing hostile fleets from entering a port,” should, so far as possible, be secured both from immediate piracy, & from that neglect, or indecision, which might prove injurious to my interests: therefore, in proposing it to the Secretary of the Admiralty, I annex’d suitable Conditions, which he told me were inadmissible. Consequently, I withheld my plan.
                        The subject must, however, have excited curiosity, or perhaps some uneasiness; especially when it was known that I had retired to France, with my family. Since my Arrival in Paris, the Secretary of the Admiralty, who came over, did all in his power to induce me to confide in the honor, justice, liberality, &ca, of the Board, but in vain; they keep their honor, justice, & liberality, and I keep my secret.
                        In 1807 I was deputed by a most respectable Society to make the tour of England for the purpose of examining the state of Manufacture, Machinery, & population. This precious, and perhaps singular, opportunity afforded me a rich harvest of information, and led to the publication of my Volume on “Agricultural Mechanism.”
                        
                        The French Minister of Marine has proposed to employ me in the construction of a Vessel to be navigated by Steam, and intended for a long voyage. He has my memoir on the Subject of Steam Vessels generally, but not my improved system. I have in readiness Drawings of a system of Pumps for ships of all Classes, but especially applicable to those of great burthen, and intended for action. My means are peculiarly simple; they are also undeniably certain; and, besides a variety of useful and valuable services, are competent to discharge at least treble the quantity of Water that can be got rid of by the ordinary complement of pumps, yet with far less fatigue to the Crew. To obtain my invention, the Minister must allot me a suitable recompence.
                        At this moment I have not settled to any one particular object, tho several are within my grasp. A Company about to establish Steam-Boats have invited me to be their Engineer; they giving me a sixth of the profits in consideration of my superintending the construction of the Boats, their Engines, &ca, and of my seeing that all should be kept in perfect condition.
                        I am likewise invited by another Company engaging in an immense concern, demanding nearly £700,000 Capital to be their Engineer, and to devise all their machinery: they purpose giving me a share of the profits for my industry. Their object is to establish all the Birmingham business, and some others of great national importance, as also to raise immense quantities of Water for the Service of the City of Paris.
                        My machinery is extremely simple; any common mechanic can either make, or mend it: a quality in praise whereof little need be said, and to which I owe that patronage now dawning upon my humble, but persevering, endeavours to maintain a very numerous family; for which I formerly possessed ample means, until the Bankruptcy of my agents included my property in that extensive vortex, which absorbed that of hundreds of equally unsuspecting friends.
                        It will naturally be asked, “Why, under such flattering appearances, I entertain an idea of removing to another quarter?”
                        But for the differences subsisting at the time of Bonaparte’s first abdication, America would have been my choice. My wife was in a very declining state, and we proposed either to try the effects of a Voyage, or to remove to a milder Climate. She has been here for two Years, and has recover’d beyond our most Sanguine hopes. We feel, however, extremely uncomfortable, in consequence of the antipathy generally entertained against the English: in fact, we are often insulted in the streets; and, whatever might have been the quondam politeness of the French, they now forget, even in the superior circles, that decorum which teaches us to refrain from insolent national reflexions.
                        I do not pretend any affection towards the British Government: I abhor it, as being fraught with duplicity, and, as already shewn, mean and

dishonorable in its conduct. But I cannot forget that my country men are industrious, brave, and generous; and, that I left in England many relatives, & many friends, highly entitled both to my gratitude, and to my esteem.
                        My chief apprehensions are, that France will not long enjoy even that apparent repose of which they now affect to assure us. Party, though secret, runs high, and it requires but a mere accident, or the smallest effort tim[or]ously made, to throw the whole into Anarchy and Confusion! Consequently, all relating to connection with the Government would be annihilated, and my other speculations would at least be paralysed, if not permanently injured.
                        Besides, I consider the French to be characteristically fickle, and that the present Government has neither the means, nor an inclination to do any thing of moment in behalf of its marine. The state of the King’s Health renders the position of every Minister precarious; whence it might easily happen, that, after making some progress, all relating to Steam-Ships might be abandon’d, to the total loss of my time, my patience, and my interests.
                        Supposing the above to be chimerical, there appears a reasonable foundation for ultimate independance. I ought, in such case, to consider myself certain of success, and, of course, should teach my British feelings to be passive.
                        To transport my family would, at this moment, be out of my power; nor would it be prudent in me to adopt a measure of so serious a nature, unless under adequate and apparently certain, benefits. I tender this address under the possibility of your perceiving an opening for the introduction into America of an individual, who, professes no deep, nor abstruse science, but of whose genius and talents many persons, of some celebrity, entertain an high opinion, whence you might authorise Mr Jackson to confer with me in such discretionary manner as the case might warrant on Your part, and require on mine. I expect neither confidence nor support beyond my merits; but I should naturally look for that fair reward to which the active application of my Talents should establish a claim. Mr Jackson should have the means of satisfying himself compleatly as to the authenticity of what has been stated.
                        Favor me by considering this address to be strictly confidential, as the disclosure of its contents might eventually injure my interests in this quarter. Your benevolence will dictate as early an attention to the Subject as your more important duties may permit; and as my decision will probably be dependant on the reply which You may do me the honor to transmit, it were to be wished that it were as explicit as you might consider prudent.
                        Altho the approbation of one humble individual can add but little to your well earned reputation, it may be permitted me to express the confidence I entertain, that, under your auspices, neither would my useful Suggestions be pirated, nor my useful Services be forgotten. I should pass my

remaining days in gratefully laboring to promote the interests of that state which valued, and foster’d my zeal; and animated by the pleasing reflexion, that, like Fulton’s, my Children might boast of that honest industry which had entitled their Parent to your countenance, and to national respect and esteem. With Sincere wishes for your Health and happiness, & for the peaceful prosperity of the United States, I have the honor to Subscribe myself Sir Your very obedient humble Servant
                        
                            
                                Thomas Williamson
                                
                            
                        
                    
                    
                        I must beg of You to excuse the haste under which this is written.
                    
                